              Case 2:19-cr-00231-WBS Document 145 Filed 10/14/20 Page 1 of 5


1    DINA L. SANTOS, SBN 204200
     DINA L. SANTOS, A PROFESSIONAL LAW CORP.
2
     455 Capitol Mall, Suite 802
3    Sacramento, California 95814
     (916) 447-0160
4    defense@dinasantos.com
5
     Attorney for Defendant
6    MARIA ESCAMILLA LOPEZ

7

8
                                  UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11

12   UNITED STATES OF AMERICA,                         Case No.: 2:19-cr-231 WBS

13                  Plaintiff,

14   vs.                               STIPULATION AND ORDER
                                       CONTINUING STATUS CONFERENCE TO
15
     JOSE ENCARNACION MAYO RODRIGUEZ, JANUARY 25, 2021 AT 9:00 A.M., AND
     SYLVIA ZAMBRANO, YESENIA LOPEZ,   EXCLUDING TIME UNDER THE SPEEDY
16
     MARIA LUISA ESCAMILLA LOPEZ, JUAN TRIAL ACT
17   CHAVARRIA, JUAN RAMON LOPEZ,
     NEREYDA ALVAREZ, PHILLIP ALLEN
18
     BAILEY, and CHARLES JAMES
19   BILLINGSLEY,                      Date:   October 19, 2020
                                       Time:    9:00 a.m.
20               Defendants.           Court:  Hon. William B. Shubb
21

22

23
            This is a case charging conspiracy to distribute methamphetamine and heroin. It is
24
     presently set for status conference involving all nine defendants on October 19, 2020. The
25

26
     government has provided voluminous discovery consisting of over 23 GB of materials. A

27   substantial amount of the recordings are in Spanish and will need to be translated.
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:19-cr-00231-WBS Document 145 Filed 10/14/20 Page 2 of 5


1           Many of the events at issue in the case occurred in San Joaquin County, with additional
2
     matters occurring in Southern California and the San Francisco Bay Area. Defense investigation
3
     into the charged events can fairly be characterized as state-wide in scope. Additional time is
4
     required for defense investigation into matters charged in the Indictment.
5

6           The parties to this action, Plaintiff United States of America by and through Assistant

7    United States Attorney David Spencer, and Attorney Todd Leras on behalf of Defendant Jose
8
     Mayo Rodriguez, Attorney Christopher Cosca on behalf of Defendant Sylvia Zambrano,
9
     Attorney Brian Andritch on behalf of Defendant Yesenia Lopez, Attorney Dina Santos on behalf
10
     of Defendant Maria Escamilla Lopez, Attorney Armando Villapueda on behalf of Defendant
11

12   Juan Chavarria, Attorney Philip Cozens on behalf of Defendant Juan Lopez, Attorney David

13   Garland on behalf of Defendant Nereyda Alvarez, Attorney Michael Chastaine on behalf of
14
     Defendant Phillip Bailey, and Attorney Johnny Griffin, III, on behalf of Defendant Charles
15
     Billingsley, stipulate as follows:
16
            1.   By this stipulation, Defendants now move to vacate the status conference presently
17

18               set for October 19, 2020. The parties request to continue the status conference to

19               January 25, 2021, at 9:00 a.m., and to exclude time between October 19, 2020, and
20
                 January 25, 2021, inclusive, under Local Code T-4. The United States does not
21
                 oppose this request.
22
            2. Based on the above-stated facts regarding the volume of discovery and the time
23

24               required for defense investigation, the parties jointly request that the Court find that

25               the ends of justice served by continuing the case as requested outweigh the best
26
                 interest of the public and the Defendants in a trial within the time prescribed by the
27
     ORDER CONTINUING STATUS
28   CONFERENCE
             Case 2:19-cr-00231-WBS Document 145 Filed 10/14/20 Page 3 of 5


1               Speedy Trial Act.
2
            3. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
3
                seq., within which trial must commence, the time period of October 19, 2020 to
4
                January 25, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. §
5

6               3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance

7               granted by the Court at Defendants’ request on the basis that the ends of justice
8
                served by taking such action outweigh the best interest of the public and the
9
                Defendants in a speedy trial.
10
            4. Nothing in this stipulation and order shall preclude a finding that other provisions of
11

12              the Speedy Trial Act dictate that additional time periods are excludable from the

13              period within which a trial must commence.
14
            Assistant U.S. Attorney David Spencer and all defense counsel have agreed to this
15
     proposed order and authorized Dina Santos to sign it via email on their behalf.
16

17
     DATED: October 12, 2020
18                                                        By     /s/ Dina Santos for
                                                                 DAVID SPENCER
19                                                               Assistant United States Attorney
20
     DATED: October 12, 2020
21                                                        By     /s/ Dina Santos for
                                                                 TODD D. LERAS
22                                                               Attorney for Defendant
                                                                 JOSE MAYO RODRIGUEZ
23

24   DATED: October 12, 2020
                                                          By     /s/ Dina Santos for
25                                                               CHRISTOPHER R. COSCA
                                                                 Attorney for Defendant
26
                                                                 SYLVIA ZAMBRANO
27
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:19-cr-00231-WBS Document 145 Filed 10/14/20 Page 4 of 5


1
     DATED: October 12, 2020
2
                                             By    /s/ Dina Santos for
3                                                  BRIAN ANDRITCH
                                                   Attorney for Defendant
4                                                  YESENIA LOPEZ
5
     DATED: October 12, 2020
6                                            By    /s/ Dina Santos
                                                   DINA L. SANTOS
7                                                  Attorney for Defendant
                                                   MARIA ESCAMILLA LOPEZ
8

9    DATED: October 12, 2020
                                             By    /s/ Dina Santos for
10                                                 ARMANDO VILLAPUEDA
                                                   Attorney for Defendant
11
                                                   JUAN CHAVARRIA
12
     DATED: October 12, 2020
13                                           By    /s/ Dina Santos for
                                                   PHILIP COZENS
14
                                                   Attorney for Defendant
15                                                 JUAN RAMON LOPEZ

16   DATED: October 12, 2020
                                             By    /s/ Dina Santos for
17
                                                   DAVID GARLAND
18                                                 Attorney for Defendant
                                                   NEREYDA ALVAREZ
19
     DATED: October 12, 2020
20
                                             By    /s/ Dina Santos for
21                                                 MICHAEL CHASTAINE
                                                   Attorney for Defendant
22                                                 PHILLIP BAILEY
23
     DATED: October 12, 2020
24                                           By    /s/ Dina Santos for
                                                   JOHNNY GRIFFIN, III
25                                                 Attorney for Defendant
                                                   CHARLES BILLINGSLEY
26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:19-cr-00231-WBS Document 145 Filed 10/14/20 Page 5 of 5


1                                                 ORDER
2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
3
     hereby ordered that the status conference in this matter, scheduled for October 19, 2020, is
4
     vacated. A new status conference is scheduled for January 25, 2021, at 9:00 a.m. The Court
5

6    further finds, based on the representations of the parties and Defendants’ request, that the ends of

7    justice served by granting the continuance outweigh the best interests of the public and the
8
     Defendants in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from October 18, 2020, up to and
11

12   including January 25, 2021.

13          IT IS SO ORDERED.
14
     Dated: October 13, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
